DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and argument filed 8/17/2021.  The Examiner’s found Applicant’s argument with respect to the cited prior art is persuasive.  Claims 1-16 are allowed accordingly.
Prior Art
The prior art of Morimura et al. (6,438,257 B1) discloses small capacitance change detection device and further teaching to set the surface area of the reference electrode and lower electrode to be equal for the reference capacitance and measurement capacitance equal.
The prior art of Nakane (US 2020/0033285 A1) discloses humidity sensor and further teaching the lower electrode is smaller than the upper electrode but does not disclose the area of the lower electrode is smaller than the reference electrode.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitation of the claims, 
a sensor having lower electrode being provided above the lower electrode, the lower electrode having the area is smaller than the area of the reference electrode and the area of the upper electrode, and the upper electrode and the lower electrode form a 
a sensor having constant potential wiring surrounding the lower electrode and serving as a shielding layer of the lower electrode, wherein the area of the lower electrode is smaller than the area of the reference electrode and the area of the upper electrode; and the upper electrode and the lower electrode form a parallel-plate-type detection capacitor, and the lower electrode and the reference electrode form a parallel-plate-type reference capacitor, as recited in the independent claim 15;
a plurality of electrostatic discharge protection circuits, each electrostatic discharge protection circuit of the plurality of electrostatic discharge protection circuits being respectively coupled to one signal line of the plurality of signal lines, wherein the upper electrode and the lower electrode form a parallel-plate-type detection capacitor, and the lower electrode and the reference electrode form a parallel-plate-type reference capacitor, and the substrate is a semiconductor substrate, and each of the electrostatic discharge protection circuits includes a metal-oxide-semiconductor transistor, as recited in the independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 24, 2021